DETAILED ACTION
Claims 1-6, 8-14 and 16-17 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under PCT/JP2018/024832 filed on 6/29/2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Yamaguchi Reference (US 2017/0284071 A1).
Yamaguchi teaches a calibration system includes at least a pair of imaging devices in a work machine having a working unit that image an object. FIG. 4 is a diagram illustrating a calibration system 50, which includes the plurality of imaging devices 30 a, 30 b, 30 c, and 30 d, and the processing device 20. As illustrated in FIGS. 1 and 2, the plurality of imaging devices 30 a, 30 b, 30 c, and 30 d, and the processing device 20 are provided in the vehicle body 1 of the excavator 100. The plurality of imaging devices 30 a, 30 b, 30 c, and 30 d are mounted to the excavator 100 as the work machine to image the object and output the image of the object obtained by the imaging to the processing device 20. The processing device 20 performs the stereoscopic image processing on a pair of images captured by at least a pair of the imaging devices 30 to find a position of the object, specifically, coordinates of the object in a three-dimensional coordinate system. FIG. 7 is a perspective view illustrating positions where the targets Tg mounted to the teeth 9 of the bucket 8 are imaged by the imaging devices 30 a, 30 b, 30 c, and 30 d. FIG. 8 is a perspective view illustrating positions where targets Tg placed outside the excavator 100 are imaged by the imaging devices 30a, 30b, 30c, and 30d (see Yamaguchi Abstract, [0044], [0046], [0069]).

The following is an examiner's statement of reasons for allowance: neither Yamaguchi, nor other relevant art or combination of relevant art, teaches a calibration device, work machine and calibration method for an imaging device, the method comprising: acquiring imaging data of a known external target installed at a known position outside a work range of work equipment and imaging data of an unknown external target installed at an unknown position, the imaging data of the known external target and the imaging data of the unknown external target being obtained by imaging of at least one imaging device provided in a work machine including the work equipment; acquiring a position of the known external target; and calibrating the imaging device based on the acquired position of the known external target, the imaging data of the known external target by the imaging device, and a position of the unknown external target in an image being the imaging data obtained by the imaging device.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.

Therefore, the independent claims 1, 16, and 17 are allowed. Claims 2-6 and 8-14 are allowable as they are dependent off the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/
Primary Examiner, Art Unit 2483